Citation Nr: 0517691	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to VA compensation, at the 30 percent rate, for 
the service-connected Hodgkin's disease, prior to September 
9, 2002.  

(Adjudication of the issue of entitlement to separate 10 
percent ratings for each ear for the service-connected 
bilateral tinnitus will be the subject of a separate decision 
of the Board of Veterans' Appeals (Board) to be issued at a 
later date.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1967.  The veteran was placed on the temporary disability 
retirement list (TDRL) in October 1967; and he was removed 
from the TDRL and honorably discharged from the Air Force in 
March 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision and a July 2003 
administrative decision by the RO.  The veteran disagreed 
with that portion of the April 2003 rating decision that 
granted a single 10 percent rating based on a grant of 
service-connected for bilateral tinnitus.  The veteran also 
disagreed with the RO's July 2003 administrative decision 
which found that the veteran was not entitled to VA 
compensation payment for service connection for Hodgkin's 
disease at the 30 percent rate, prior to October 1, 2002.  
(The date of October 1, 2002 was later changed to September 
9, 2002).  

The veteran testified at a personal hearing before the Board, 
sitting at the RO in February 2005.  A transcript of the 
hearing testimony has been associated with the claims file.  

With regard to the veteran's claim of entitlement to separate 
10 percent ratings for each ear for the service-connected 
bilateral tinnitus, the Court issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

By way of Chairman's Memorandum No. 01-05-08 (April 28, 
2005), the Chairman of the Board of Veterans' Appeals 
(Board), as directed by the Secretary, imposed a temporary 
stay on the adjudication of (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
persistent for purposes of 38 C.F.R. § 4.87 Diagnostic Code 
6260.  

Pursuant to the Chairman's directive, the Board must suspend 
action on the issue of entitlement to separate 10 percent 
ratings for the service-connected tinnitus of each ear until 
such time as either the April 28, 2005, memorandum is 
rescinded, or the VA Office of General Counsel provides 
advice and instructions to the Board upon resolution of 
ongoing litigation on this matter.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  

When the stay is lifted, the issue of entitlement to separate 
10 percent ratings for the service-connected tinnitus of each 
ear will be promptly adjudicated.


FINDINGS OF FACT

1.  The veteran's service-connected Hodgkin's disease was 
first diagnosed in service, and the veteran was placed on the 
TDRL in October 1967.

2.  Service connection for Hodgkin's disease was granted in a 
November 1967 rating decision, and the RO assigned a 30 
percent rating for that disability, which has remained in 
effect since October 21, 1967.

3.  The RO inadvertently sent the veteran a misleading, and 
partially incorrect, notification of the November 1967 rating 
decision, notifying the veteran that he was entitled to VA 
compensation based on his 30 percent disability rating for 
the service-connected Hodgkin's disease; but also indicating 
that since the veteran's gland condition was rated as 0 
percent disabling, he was therefore not entitled to receive 
compensation for it.  

4.  The veteran, who was in receipt of Air Force retirement 
pay from 1967 to 1972, did not respond to notification of 
that decision, and there is no evidence he elected to receive 
VA compensation rather than service retirement pay, and thus 
under laws extant at the time elected to continue to receive 
Air Force retired pay in lieu of VA compensation until 1972.

5.  The service personnel records reflect that the Air Force 
found the veteran physically fit to return to perform active 
military service in March 1972, and the veteran was therefore 
removed from the TDRL in March 1972.

6.  The veteran elected to retire from the Air Force and was 
subsequently honorably discharged from service in March 1972; 
but he did not elect to receive VA compensation at that time.  

7.  VA received the veteran's request to elect VA 
compensation benefits, as well as his request to file other 
claims for service connection, on September 9, 2002. 


CONCLUSIONS OF LAW

1.  The 30 percent rating for the service-connected Hodgkin's 
disease is protected.  38 C.F.R. 3.951(b) (2004).

2.  The requirements for an effective date prior to September 
9, 2002, for payment of VA disability compensation for 
service-connected Hodgkin's disease have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.102, 
3.400(j), 3.750 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1964 to 
October 1967.  The service medical records reflect that the 
veteran was diagnosed with Hodgkin's disease during service 
in July 1967.  In September 1967, an Air Force Physical 
Evaluation Board found that the veteran's Hodgkin's disease 
rendered him unfit because of physical disability.  The 
Evaluation Board also found that the veteran's disability was 
incurred while he was entitled to receive basic pay; and that 
it was incurred in a time of war.  The service department 
recommended a compensable percentage of 30 percent.  The 
veteran was subsequently placed on the TDRL in October 1967.

Shortly thereafter, the veteran filed a claim for service 
connection for Hodgkin's disease, which was received at the 
RO in November 1967.  The RO responded later that month, 
issuing a November 1967 rating decision which granted service 
connection for Hodgkin's disease and assigned a 30 percent 
rating, pursuant to Diagnostic Code 7709.  The rating 
decision noted that the veteran was diagnosed with Hodgkin's 
disease in service, and that he was placed on the TDRL with 
an evaluation of 30 percent.  The RO determined that the 
Service Department evaluation of 30 percent was acceptable, 
pending routine VA examination.  

The RO sent notice of the rating decision to the veteran in 
November 1967.  The letter notified the veteran that, "your 
gland condition, incurred Vietnam Era service, but since we 
rate it as 0% disabling, you are not entitled to compensation 
for it."  However, just below that statement, the letter 
noted that the veteran was entitled to compensation at a 30 
percent rate, which corresponded to a monthly payment of 
$60.00, commencing on October 21, 1967.  

The letter also advised the veteran that VA disability 
compensation could not be paid unless the veteran elected VA 
compensation, or waived a portion of his military retirement 
pay.  A VA Form 21-651, Election of Compensation in Lieu of 
Retired Pay or Waiver of Retired pay to Secure Compensation 
from VA, was attached to the notice letter.  

The veteran did not submit any of the attached forms, and has 
asserted that he "Chose to receive the retired pay as it was 
more advantageous to me, so I did not file the VA Form 21-
651."  However, the veteran has also asserted that he did 
not believe he was entitled to VA compensation, based on the 
information provided by the notification letter of November 
1967.

In September 2002, the veteran submitted a claim to include 
service connection on a presumptive basis, for diabetes 
mellitus, type II, and Hodgkin's disease, both claimed as due 
to in-service herbicide exposure.  In support of his claim, 
the veteran explained that he was treated for Hodgkin's 
disease during service, was placed on TDRL between 1967 and 
1972, and received 30 percent service-connected disability 
during that time.  However, the veteran explained that he 
stopped receiving payments when he was removed from the TDRL 
in 1972.  

In support of this assertion, the veteran submitted a 
Retirement Order from the Air Force, dated in March 1972, 
indicating that the veteran was removed from the TDRL, and 
discharged from the Air Force, on March 29, 1972, without 
entitlement to disability severance pay.

In an April 2003 rating decision, the RO confirmed and 
continued a 30 percent rating for the Hodgkin's disease.  The 
RO explained that direct service connection had previously 
been established for Hodgkin's disease pursuant to the rating 
decision of November 1967, with a 30 percent rating assigned.  
The RO further explained that the veteran's 30 percent 
disability rating was protected, and could not be reduced, 
since the service-connected Hodgkin's disease had been rated 
at 30 percent for over 20 years.  As such, payment at the 30 
percent rate commenced, effective from October 1, 2002.

In response to the April 2003 rating decision, the veteran 
explained, in a May 2003 statement, that during the time he 
was on the TDRL (from October 1967 to March 1972), he 
received "retired pay" in lieu of VA disability 
compensation.  However, the veteran reported that he did not 
receive any payment from VA after he was removed from the 
TDRL, despite the RO's November 1967 rating decision which 
indicated that service connection for Hodgkin's disease had 
been established with a 30 percent rating assigned.

In other words, the veteran maintains that he is entitled to 
receive VA compensation back payments for the service-
connected Hodgkin's disease that has been rated 30 percent 
disabling since 1967, in light of the misleading, and 
partially incorrect, information provided in the November 
1967 notification letter.  The veteran argues that his lack 
of contact with VA until 2002 was, in essence, proof of his 
lack of knowledge of entitlement, because he would clearly 
have sought the benefits in 1972 had he known they were 
available.

In response to the veteran's assertions, the RO issued an 
administrative decision in July 2003, which denied the 
veteran's claim for payment of VA compensation at the 30 
percent rate prior to October 1, 2002.  (The October 1, 2002, 
date was changed to September 9, 2002, as of the July 2004 
Statement of the Case.)

The veteran subsequently filed a Notice of Disagreement (NOD) 
with the April 2003 and July 2003 decisions, asserting that 
he was entitled to VA compensation at the 30 percent rate, 
for the service-connected Hodgkin's disease, effective from 
October 21, 1967.  The veteran explained, as noted 
hereinabove, that he did not file a VA Form 21-651 since it 
was more advantageous to receive retired pay at that time.

In February 2004, a Decision Review Officer (DRO) from the 
RO, and the veteran's representative, met to discuss the 
details of the veteran's claim, and the DRO prepared an 
Informal Conference Report summarizing the discussion.  The 
report notes that because the veteran did not file a waiver 
of his military retirement pay with his disability 
application, his claim was denied and he was sent a form 
letter developed for that type of case, which advised him 
that VA disability compensation could not be paid unless he 
elected VA compensation or waived a portion of his military 
retirement pay.  The Informal Conference Report also noted, 
however, that the entitlement information included in the 
aforementioned November 1967 notice letter was misleading and 
incorrect, as noted hereinabove.  Specifically, the November 
1967 letter stated that the veteran would receive VA 
compensation of $60 monthly, commencing on October 21, 1967.  
This was contrary, however, to the information in the first 
paragraph of the letter which stated that his gland condition 
was rated as 0 percent disabling, and as such, was not 
entitled to compensation.  The DRO acknowledged that the 
outcome in this case may be have been different had the VA 
clearly informed the veteran that he had a compensable rating 
for his Hodgkin's disease in the November 1967 notice letter.  

Nonetheless, the DRO also noted that if the veteran had filed 
the waiver form in a timely manner, or if his claim had been 
reopened when his military retirement pay was discontinued, a 
VA examination would have likely been scheduled and a 0 
percent disability evaluation may have been assigned.  If 
that had happened, the 30 percent rating would not currently 
be protected.  

Subsequent to the Informal Conference, the veteran's Air 
Force service personnel records were obtained and associated 
with the claims file.  A careful review of these records 
clearly shows that the veteran was removed from the TDRL in 
March 1972 because he was found fit for military duty, based 
on a physical examination.  

At his personal hearing before the Board in February 2005, 
the veteran testified that he was totally unaware of his 
entitlement to VA compensation at the time he was removed 
from the TDRL in March 1972.  


II.  Legal Criteria and Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. §  5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection or for an increase of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of service connection or for increased compensation 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2004).  If, however, a claim of entitlement to service 
connection is received within a year following separation 
from service, the effective date will be the day following 
separation.  38 U.S.C.A. § 5110(b)(1) (West 2002);  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

Claims for increased disability compensation are subject to 
the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 2002) and 38 C.F.R. § 3.400(o)(2) (2004).  "The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  The implementing regulation 
summarizes the criteria for an effective date of an award of 
increased compensation as the "[e]arliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if claim is received within 1 year from such 
date otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2) (2004).

Unless otherwise provided, the effective date of an election 
of VA compensation benefits is the date of receipt of 
election, subject to prior payments.  38 C.F.R. § 3.400(j) 
(2004).  As to matters of election, VA law and regulations 
currently provide and have at all relevant times during this 
appeal, provided that a veteran is prohibited from receiving 
military retirement pay concurrently with benefits payable 
under laws administered by VA.  38 U.S.C.A. §§ 5304(a), 5305; 
38 C.F.R. §§ 3.700, 3.750 (a-c).

Specifically, the provisions of 38 C.F.R. § 3.750 currently 
provide, in pertinent part, that:

(a) General.  Except as provided in 
paragraphs (c) and (d) of this section 
and § 3.751, any person entitled to 
receive retirement pay based on service 
as a member of the Armed Forces ... may 
not receive such pay concurrently with 
benefits payable under laws administered 
by the Department of Veterans Affairs.  
The term "retirement pay" includes 
retired pay and retainer pay.

(b) Election.  A veteran entitled to 
retirement pay or compensation may elect 
which of the benefits he or she desires 
to receive.  An election of retirement 
pay does not bar him or her from making a 
subsequent election of the other benefit 
to which he or she is entitled.  An 
election filed within 1 year from the 
date of notification of Department of 
Veterans Affairs entitlement will be 
considered as "timely filed" for the 
purpose of § 3.401(e)(1).  If the veteran 
is incompetent, the 1-year period will 
begin on the date notification is sent to 
the next friend or fiduciary.  In initial 
determinations, elections may be applied 
retroactively if the claimant was not 
advised of his or her right of election 
and the effect thereof.

(c) Waiver.  A person specified in 
paragraph (a) of this section may receive 
compensation upon filing with the service 
department concerned a waiver of so much 
of his (or her) retirement pay as is 
equal in amount to the compensation to 
which he (or she) is entitled.  In the 
absence of a specific statement to the 
contrary, the filing of an application 
for compensation by a veteran entitled to 
retirement pay constitutes such a waiver.

See 38 C.F.R. §§ 3.700, 3.750 (a-c) 
(2004).

When the RO issued its decision in November 1967, the 
controlling regulations at 38 C.F.R. §§ 3.700, 3.750 (a-c) 
(1967) were essentially the same as those in effect in 2004, 
as noted hereinabove, with the exception of the last sentence 
of 38 C.F.R. § 3.750(c) (2004), which was not part of the 
1967 version of the regulations.

In the November 1967 letter from the RO notifying the veteran 
of his compensation award, it is not in dispute that the 
veteran was clearly misinformed regarding his entitlement to 
compensation.  Nonetheless, the veteran was clearly informed 
of his obligation to inform VA of his intent to elect to 
receive compensation.  Consistent with 38 C.F.R. § 3.750(c) 
(1967), if he failed to respond timely, he was considered to 
have elected to continue to receive his military pay.  The 
record shows that the veteran did not respond to the letter.  
The veteran was clearly advised of his right of election, as 
is reflected in the letter in the claims file.  Thus, by not 
responding to the 1967 letter, he elected to continue to 
receive his retired pay rather than VA compensation.  
Moreover, the veteran has stated that he elected to receive 
retirement pay as it was more advantageous to him at that 
time.  Under then-controlling VA law and regulations, he was 
not entitled to receive both benefits, and he did not elect 
to receive VA benefits.  He was not in receipt of VA 
compensation, but he was not barred from election at a later 
date, despite the misleading notice letter.

The next communication from the veteran regarding his 
disability compensation was a claim for service connection 
received on September 9, 2002.  This document constituted his 
election to receive VA benefits.  See 38 C.F.R. §§ 3.700, 
3.750(a-c) (2004).  Thus, 38 C.F.R. § 3.400(j) (2004) is the 
controlling regulatory provision as to the effective date of 
this claim.  The earliest effective date under this law is 
September 9, 2002.

The veteran's service-connected Hodgkin's disease is 
currently considered 30 percent disabling, despite the fact 
that the veteran has not undergone a VA examination to 
determine the current nature, extent or severity of the 
service-connected Hodgkin's disease.  This is so only because 
the 30 percent disability rating, assigned pursuant to 38 
C.F.R. § 4.117, Code 7709, is protected, as it was initially 
effective October 21, 1967, more than 20 years ago.  See 38 
C.F.R. § 3.951(b) (2004) (a disability continuously rated at 
or above any evaluation of disability for 20 or more years 
will not be reduced, except based on a showing of fraud).  

While this appeal was pending, the applicable rating criteria 
for hemic and lymphatic disabilities were revised effective 
October 23, 1995.  See 60 Fed. Reg. 49,225 (1995).  Under the 
criteria in effect prior to October 23, 1995, a 100 percent 
rating was warranted for one year following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  A 60 percent rating was warranted if 
there was evidence of general muscular weakness with loss of 
weight and chronic anemia, or secondary pressure symptoms 
such as marked dyspnea, edema with pains and weakness of 
extremity, or other evidence of severe impairment of general 
health.  A 30 percent rating for Hodgkin's disease was 
warranted when symptoms included occasional low grade fever, 
mild anemia, fatigability, or pruritus.  A note to Code 7709 
specified that if, following that year, there was no local 
recurrence or invasion of other organs, the rating was to be 
made on residuals.  38 C.F.R. § 4.117, Code 7709 (1995).

The current criteria for evaluating Hodgkin's disease provide 
that a 100 percent rating is assigned for active disease or 
during a treatment phase.  A note to Code 7709 provides that 
the 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate rating shall be determined by 
a mandatory VA examination.  Any change in rating based on 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, the disability is to be rated 
on the residuals.  38 C.F.R. § 4.117, Code 7709 (2004).

The veteran asserts that but for this mistake in the RO's 
November 1967 letter, he would have elected VA compensation 
when he was removed from the TDRL.  However, the timing of 
such an election would have been before his 30 percent rating 
became protected, and VA examination would have been 
conducted, and it is likely that the disability rating for 
the service-connected Hodgkin's disease would have been 
reduced to 0 percent.  If that had happened, the veteran's 30 
percent rating would not have been protected, and he would 
not currently be entitled to compensation at the 30 percent 
rate.  When reexamination shows that a disability has 
improved, a reduction in evaluation is warranted, if the 
evaluation is not otherwise protected.  38 C.F.R. § 3.344(c) 
(2004).  

The veteran asserts that it is unfair for VA to speculate as 
to what would have happened had the VA's November 1967 notice 
letter been factually accurate.  The Board disagrees, finding 
that the evidence of record does indicate that the veteran's 
condition improved.  Importantly, the veteran's service 
personnel records show that the appellant's disorder was 
consistently evaluated during the time he was placed on the 
TDRL and that he, in fact, was found physically fit to return 
to military service in 1972.  Therefore, had the veteran 
subsequently requested VA compensation benefits after his 
removed from the TDRL, a protected status would most likely 
never have attached to the appellant's evaluation.  See 
38 C.F.R. § 3.44(c) (2004).

In other words, although the veteran argues that he would 
have elected compensation in 1972 if he knew that he was 
entitled to it, the Board emphasizes that it is unlikely that 
the veteran would have been entitled to it at that time, as 
it is clear that his condition improved, evidenced by his 
service personnel records from 1967 through 1972, and his 
current treatment records which do not show treatment for 
Hodgkin's disease or residuals therefrom.  In this regard, 
the Board emphasizes that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such disorder 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
The veteran has never asserted that he was deserving of an 
effective date for payment of the 30 percent rate prior to 
September 9, 2002, based on his medical state; but rather, 
has only asserted that he is owed back pay because VA sent 
him a misleading and partially incorrect letter in November 
1967.  However, the RO's mistake does not automatically 
entitle the veteran to VA compensation to which he otherwise 
was not entitled based on the evidence of his medical 
condition at the time  Moreover, the misleading information 
in the November 1967 notice letter may be the reason that the 
veteran's 30 percent rating became protected after 20 years, 
allowing for him to receive current disability benefits, even 
though the veteran's medical condition may not warrant 
current payment of those benefits.  
Finally, the Board has considered whether further development 
of this claim is warranted under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  Because the claims are being 
denied as a matter of law, no further development under the 
VCAA is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).

For the reasons noted above, the Board finds that an 
effective date earlier than September 9, 2002, is not 
warranted in this case.  38 C.F.R. § 3.400(j) (2004).


ORDER

An effective date prior to September 9, 2002, for the payment 
of VA compensation at the 30 percent rate, for the service-
connected Hodgkin's disease is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


